Citation Nr: 1722144	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for primary choroidal melanoma of the left eye, status post removal of the left eye.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression, as secondary to primary choroidal melanoma of the left eye, status post removal of the left eye.

3.  Entitlement to service connection for cervical spine degenerative disc disease (DDD).

4.  Entitlement to an initial compensable disability rating for lumbar DDD, claimed as degenerative joint disease, prior to December 31, 2013, and in excess of 10 percent thereafter.

5.  Entitlement to special monthly compensation based on loss of use of the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to January 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2014 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that in a January 2014 rating decision, the RO granted the Veteran's claim for service connection for lumbar DDD, assigning a noncompensable rating effective August 8, 2012.  In a January 2016 rating decision, the RO increased the Veteran's service-connected lumbar DDD from zero percent to 10 percent, effective January 27, 2014.  Subsequently, in a May 2016 rating decision, the RO changed the effective date of the Veteran's 10 percent rating to December 31, 2013.  

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's claim for increased ratings for lumbar DDD, the assigned ratings are less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, that issue remains before the Board.

The Veteran initially filed a claim to establish service connection for PTSD and a single episode of major depression, as secondary to primary choroidal melanoma of the left eye status post removal of the left eye.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The Board notes that the Veteran's claims for primary choroidal melanoma of the left eye, status post removal of the left eye, lumbar DDD, and special monthly compensation based on loss of use of the left eye, were initially adjudicated in a January 2014 rating decision.  The Veteran's claim for lumbar DDD was granted, and assigned a noncompensable rating, and the other two claims were denied.  In a December 2014 rating decision, the eye claim and the special monthly compensation claim were denied a second time, and the lumbar DDD claim was continued as noncompensable.  

In December 2014, the Veteran filed a notice of disagreement (NOD).  The RO construed the NOD to be with the December 2014 rating decision.  However, because the Veteran's December 2014 NOD was received within a year of the first January 2014 rating decision, that is the rating decision on appeal for these three issues, not the December 2014 rating decision.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 20.201 (2016).

In December 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his primary choroidal melanoma of the left eye, status post removal of the left eye is etiologically related to active service.

2.  The preponderance of the evidence is against a finding that cervical spine DDD is related to the Veteran's military service.

3.  Prior to December 31, 2013, the Veteran's lumbar spine DDD was manifested by forward flexion of the thoracolumbar spine to 90 degrees.  It was not manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

4.  From December 31, 2013, the Veteran's lumbar spine DDD was manifested by forward flexion of the thoracolumbar spine to 80 degrees.  He did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  The Veteran lost his left eye as a result of a cancerous tumor in 2011.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for primary choroidal melanoma of the left eye, status post removal of the left eye, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 3.303, (2016).

2.  The criteria for service connection for cervical spine DDD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303 (2016).

3.  Prior to December 31, 2013, the criteria for an initial compensable disability rating for the service-connected lumbar DDD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

4.  From December 31, 2013, the criteria for a disability rating in excess of 10 percent for the service-connected lumbar DDD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

5.  Special monthly compensation based on loss of use of the left eye is warranted. 38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Veteran's increased rating claim for lumbar DDD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, a VCAA notice letter was sent to the Veteran in December 2012.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in January 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected disabilities in November 2013, January 2014, and October 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection and for increased ratings.  

The Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current nature, extent, and severity of the Veteran's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and increased ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Service Connection

Left Eye Disability

The Veteran contends that his primary choroidal melanoma of the left eye, status post removal of the left eye, is etiologically related to active service.  Affording him the benefit of the doubt, and based on the analysis below, the Board agrees and finds that service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2014 VA examination report, the Veteran was diagnosed with primary choroidal melanoma of the left eye.

Affording the Veteran the benefit of the doubt, he satisfies the second and third threshold elements of service connection, an in-service incurrence or aggravation of a disease or injury, and a nexus between the claimed in-service disease or injury and the present disability.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  In the January 2014 VA examination report, the examiner noted that although the Veteran had a normal eye examination in December 2002 upon separation, it was possible that the precursors of his left eye melanoma were present during active service.  The VA examiner opined that it was less likely than not that the Veteran's left eye disability was incurred in or caused by events or circumstances during active service.  The rationale was that meta-analyses of risk factors for uveal melanoma have not shown a statistically significant association between occupational exposures to ultraviolet light and an increased risk of uveal/choroidal melanoma, other than welding.  

However, in a separate January 2014 opinion, the Veteran's VA physician, who was Chief of the Opthalmic Oncology, Pathology and Orbital Oncology departments, wrote that he supported the Veteran's claim for service connection for a cancerous tumor of the left eye.  The VA physician wrote that the Veteran was his patient since June 2008, and he was the one who diagnosed the Veteran with a primary choroidal melanoma of the left eye.  The VA physician reported that a choroidal melanoma has a very long period of abnormal melanocytes many years prior to development of such large primary melanoma of the eye.  The overwhelming normal biology was for the precursor of the cancer to have been growing while the Veteran was on active duty.

The VA physician wrote that the Veteran would require life-long eye socket care, Opthalmic care, and systemic oncology surveillance for metastatic disease.  In his expert opinion, they were all service connected aspects of the Veteran's specific cancer.  Additionally, the VA physician noted that choroidal melanoma was a very rare tumor in patients under 50 years of age, and the Veteran was 47 when he was diagnosed.  The VA physician explained that we know from tumor biology of this cancer that the underlying tumor inciting process occurs many years prior to diagnosis.  Occupational risk factors occur long in advance of the onset of choroidal melanoma, and match the Veteran's exposure risks while he was in active service.  

The Board finds this positive nexus opinion to be of substantial probative value and factually accurate, fully articulated, and also containing sound reasoning.  The VA physician's opinion was fully explained and based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above analysis, and affording the Veteran the benefit of the doubt, the Board finds the January 2014 VA medical opinion from the Veteran's physician, which found a positive nexus between the Veteran's active service and his current left eye disability, to be more probative than the January 2014 VA examination opinion.  Combined with the competent and credible lay statements and testimony from the Veteran, the Board finds that it is at least as likely as not that the Veteran's current primary choroidal melanoma of the left eye is etiologically related to active service.  Accordingly, the claim is granted in full.

Cervical Spine DDD 

The Veteran contends that his cervical spine DDD is etiologically related to active service.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim, and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an October 2015 VA examination report, the Veteran was diagnosed with degenerative arthritis of the spine, specifically spondylosis with radiculopathy.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In June 1983, the Veteran was involved in a motor vehicle accident.  He was assessed with a T5-T6 wedge fracture and a lower cervical and upper thoracic spine strain.  Additionally,  in an August 1999 STR, the Veteran complained of neck pain and was assessed with a trapezius muscle strain.

The Veteran does not meet the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  In a November 2015 VA examination opinion, the examiner opined that it was less likely than not that the Veteran's cervical spine DDD was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that while there was documentation indicating lower cervical and upper thoracic spine sprain, as a result of the Veteran's June 1983 motor vehicle accident, and a trapezius muscle strain noted on an August 1999 STR, a review of the available records revealed no evidence that the Veteran developed an ongoing and chronic neck problem.  Treatment records from March 2000 revealed a normal physical examination without evidence of neck complaints or a neck condition.  The Veteran's September 2002 Report of Medical Examination noted that the Veteran complained of knee pain, lower and upper back pain, but there was no mention of any specific neck issues.  The VA examiner determined that based on the available records, it was less likely than not that the Veteran's cervical DDD was etiologically related to active service.

The Board has not overlooked the Veteran lay statements and testimony with regard to the etiology of his cervical spine DDD.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran is competent of determining the etiology of his cervical spine DDD, and whether it was related to active service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and negative nexus opinion provided by the October 2015 VA examination report has been accorded greater probative weight in determining that service connection is not warranted.  The Board has reached this conclusion because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for cervical spine DDD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings for Lumbar Spine DDD

The Veteran's lumbar DDD is rated as noncompensable, prior to December 31 2013, and 10 percent thereafter, according to the General Rating Formula, which contemplates degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2016).

The Veteran's DDD may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5243.  Id.

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.
The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Prior to December 31, 2013

In a June 2012 VA treatment report, the Veteran noted that he had low back pain.  The report included a physical examination that found that the Veteran's back was tender to palpation with spasm in the bilateral lumbar paraspinals.  Range of motion was normal.  The Veteran's back was noted to be painful while ambulating.  There was no indication that he had an abnormal gait as a result of his reported spasm.  

In a November 2013 VA examination report, the Veteran was diagnosed with lumbar DDD.  The Veteran reported that the date of onset of his symptoms was in 1980.  He stated that his back condition began gradually as a result of wear and tear, and from heavy lifting.  He noted that his pain was daily, with some pain radiating down his legs.  The Veteran reported that his condition had worsened.  The VA examiner reported that the Veteran had flare-ups which impacted the function of his thoracolumbar spine.  The Veteran described the impact as limiting his lifting, bending, sitting, standing, walking, and sleeping.

Range of motion results for the thoracolumbar spine were forward flexion to 90 degrees or greater, with no objective evidence of painful motion; extension to 30 degrees, with no objective evidence of painful motion; right and left lateral flexion to 30 degrees, with no objective evidence of painful motion; and right and left lateral rotation to 30 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation in range of motion afterwards.  

The Veteran had no functional loss and/or functional impairment of his thoracolumbar spine.  He had no localized tenderness or pain to palpation for joints and/or soft tissue and had no guarding or muscle spasm.  Muscle strength testing for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all normal.  The Veteran had no muscle atrophy.  Reflex examination was normal for the Veteran's knees and ankles, and sensory examination was normal for the upper anterior thighs, thigh/knees, lower leg/ankles, and foot/toes.  Straight leg testing was negative for the right and left legs.  

The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, and had no other neurologic abnormalities or findings related to his thoracolumbar spine.  The Veteran did not have IVDS and did not require the use of any assistive devices as a normal mode of locomotion.  There was no functional impairment of such an extremity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Diagnosing imaging studies of the thoracolumbar spine were performed and arthritis was documented.  

The VA examiner noted that the Veteran's thoracolumbar spine would have no impact on his ability to work.  The VA examiner reported that the Veteran's posture and gait were within normal limits, and there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additional limit the functional ability of the thoracolumbar spine.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the previously assigned noncompensable rating for lumbar DDD is appropriate, prior to December 31, 2013.  38 C.F.R. § 4.7 (2016).

Based on the evidence of record, at no point prior to December 31, 2013 did the Veteran qualify for a higher 10 percent rating.  The Veteran's forward flexion of the thoracolumbar spine was to 90 degrees.  He did not have forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242 (2016).  Thus, the criteria for a higher rating of 10 percent have not been met.  Id.  Additionally, the Veteran did not have incapacitating episodes or any associated objective neurological abnormalities, as would warrant consideration or separate evaluations under DC 5243.  

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).  Here, as the motion shown on the November 2013 VA examination was not accompanied by pain, the DeLuca factors do not support a higher rating prior to December 31, 2013.
From December 31, 2013

The Veteran was hospitalized on December 31, 2013.  At that time, he reported pain when bending and when he changed positions.

In an October 2015 VA examination report, the Veteran was diagnosed with degenerative arthritis of the spine.  The examiner noted that the Veteran had flare-ups of the thoracolumbar spine and the Veteran reported having functional loss and/or functional impairment.  

Range of motion results for the thoracolumbar spine were abnormal or outside the normal range.  Forward flexion was to 80 degrees, extension was to 20 degrees, right and left lateral flexion was to 25 degrees, and right and left lateral rotation was to 30 degrees.  The examiner noted that the Veteran's range of motion did not contribute to his functional loss.  Additionally, range of motion testing revealed no pain upon examination.  Repetitive-use testing was performed and there was no additional loss of function or range of motion after three repetitions.  

The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Additionally, the Veteran did not have muscle atrophy.  Sensory examination was normal for the upper anterior thighs, thigh/knees, lower leg/ankles, and foot/toes.  Straight leg testing was negative for the right and left legs.  

The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, had no other neurologic abnormalities or findings related to his thoracolumbar spine, and did not have ankylosis of the spine or IVDS.  The Veteran did not use any assistive device as a normal mode of locomotion.  There was not functional impairment of such an extremity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Diagnosing imaging studies of the thoracolumbar spine were performed and arthritis was documented.  The VA examiner noted that the Veteran's thoracolumbar spine would have no impact on his ability to work.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating for lumbar DDD is appropriate from December 31, 2013.  38 C.F.R. § 4.7 (2016).

Based on the evidence of record, at no point after December 31, 2013 did the Veteran qualify for a rating higher than 10 percent.  The Veteran's forward flexion of the thoracolumbar spine was to 80 degrees.  He did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  38 C.F.R. § 4.71a, DC 5242 (2016).  Thus, the criteria for a higher rating of 20 percent have not been met.  Id.  Additionally, the Veteran does not have incapacitating episodes or any associated objective neurological abnormalities, as would warrant consideration or separate evaluations under DC 5243.  

Therefore, the Board finds that the Veteran's lumbar DDD most nearly approximates the criteria for a 10 percent disability rating, from December 31, 2013, when it was first reported that he had pain when bending and changed positions.  38 C.F.R. §4.71a, DC 5242 (2016).  The assignment of a 10 percent rating is based on forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.

The Board has not overlooked the Veteran's statements with regard to the severity of his lumbar DDD.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent to discern the current nature, extent, and severity of his lumbar DDD, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and range of motion results provided by the November 2013 and October 2015 VA examination reports have been accorded greater probative weight in determining that a compensable disability rating was not warranted prior to December 31, 2013, and a disability rating in excess of 10 percent was not warranted from December 31, 2013.  The Board concludes that the preponderance of the evidence is against the Veteran's increased ratings claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation

If a Veteran, as the result of service-connected disability, has suffered blindness of one eye, having only light perception, he is entitled to benefits under 38 U.S.C.A. 
§ 1114(k) (West 2014).  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  38 C.F.R. 
§ 3.350(a)(4) (2016).  Lesser extent of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.

In this case, the evidence shows that the Veteran was diagnosed with primary choroidal melanoma of the left eye in June 2008, and lost his left eye because of a cancerous tumor in 2011.  Therefore, entitlement to SMC based on loss of use or blindness of the left eye is granted.

TDIU

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  
In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to service connection for primary choroidal melanoma of the left eye, status post removal of the left eye, is granted.

Entitlement to service connection for cervical spine degenerative DDD is denied.

Entitlement to an initial compensable disability rating for lumbar DDD, claimed as degenerative joint disease, prior to December 31, 2013, and in excess of 10 percent thereafter is denied.

Entitlement to special monthly compensation based on loss of use of the left eye is granted.


REMAND

Concerning the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, as secondary to primary choroidal melanoma of the left eye, in an April 2014 VA examination report, the Veteran was diagnosed with moderate major depressive disorder, PTSD, and alcohol dependence.  However, this examination report did not contain an opinion as to whether the Veteran's psychological conditions were etiologically related to active service.  Additionally, in his December 2016 hearing testimony, the Veteran reported that he thought his eye condition caused his PTSD.  

As the Board has granted the Veteran's service connection claim for a left eye condition, a new VA examination is necessary to determine if the Veteran's acquired psychological disorder is etiologically related to active service, or was secondarily caused or aggravated by his now service-connected primary choroidal melanoma of the left eye.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his acquired psychological disorder.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA mental health examination, to be performed by a licensed psychiatrist or psychologist, to determine the existence and etiology of any psychiatric disorder found to be present.  The claims folder, including a copy of this remand, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect that such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

a. Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability is related to the Veteran's active duty service?

b. Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability was caused or chronically aggravated by his service-connected primary choroidal melanoma of the left eye?

3. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


